Title: III. From George Washington to Major General Stirling, 7 June 1780
From: Washington, George
To: Stirling, Lord (né William Alexander)




My Lord—
June 7th 80

The enemy landed at De Harts Point last night in considerable force—and are advancing rapidly this way. They may aim at our camp or they may only intend to proceed as far as the mountains and file off to the left making a sweep of all the forage Cattle &c. in their way. In any case we ought to collect the Militia to give them all the opposition in our power. I request your Lordship to give the alarm as extensively as you can in your quarter and to remain to form them as they collect and

march them towards the enemy with direction to skirmish on their left flank. We shall as quick as possible move forward with the army. I wish your Lordship’s particular attention to the Militia. I am Yr Lordship’s Most Obedt serv.

Go: Washington



The enemy were on the road from E. Town to Springfield—We shall move towards Chatham.

